DETAILED ACTION

This office action is in response to the application filed 4/19/2021.
Currently, claims 1-20 are pending.

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species I, Figures 2A-3, illustrate a first dispersal process. Figure 3 illustrates that, after the first hardmask 123 has been removed in the first removal process, the first liquid dispenser 203 will stop dispensing the first liquid etchant 215 and the mounting platform 201 can adjust the position of the semiconductor device 100 to a second position in preparation for a dispensation of the first rinse liquid 401. In an embodiment the mounting platform 201 will move the semiconductor device 100 upwards a second distance D2 of between about 30 mm and about 40 mm, such as about 30 mm. As such, the top surface of the mounting platform 201 may be located a third distance D3 away from a bottom surface of the second tier 211, such as between about less 10 mm and about 15 mm, such as about 12 mm. However, any suitable distances may be utilized.

Species II, Figures 6A-6B, illustrate a third dispersal process. A dispensing of the second liquid etchant 601 from the third liquid dispenser 207 and onto the semiconductor device 100 during a third dispensing process. In an embodiment the third dispensing process may be initiated (after the mounting platform 201 has finished moving the semiconductor device 100) by the mounting platform 201 increasing the spin speed of the semiconductor device 100 to a third dispersal rotation speed of between about 100 rpm and about 2000 rpm, such as about 1000 rpm

Species III, Figure 9, formation of an interconnect. once the first hardmask 123 and the one or more of the etch stop layers have been removed, the interconnect 901 may be formed. The first barrier layer may be formed to have a thickness of between about 0.1 pm and about 20 pm, such as about 0.5 pm. Once the first barrier layer has been formed, a remainder of the openings are filled with a conductive material to form the interconnect 901 with a via portion (within the via openings 120) and the trench portion.

The species are independent or distinct because species comprise different processing parameters or elements in the device. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
 The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828